Citation Nr: 1645303	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  12-33 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a restoration of a 20 percent evaluation for a lumbar spine disorder, from May 1, 2011.

2.  Evaluation of degenerative disc disease of the lumbar spine, restored herein to a 20 percent evaluation.

3.  Evaluation of osteoarthritis of the left knee with limited range of motion, currently evaluated as 10 percent disabling.

4.  Evaluation of laxity of the left knee, currently evaluated as 10 percent disabling.

5.  Evaluation of osteoarthritis of the right knee, currently evaluated as 10 percent disabling. 

6.  Evaluation of trochanteric bursitis of the right hip, currently evaluated as 10 percent disabling.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney at Law


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with his appeal, the Veteran requested a Board hearing.  In an October 2015 correspondence, he withdrew his request for a Board hearing.  He has not since made another request for a hearing.  Accordingly, the Board deems the hearing request withdrawn.

Additional evidence has been associated with the claims file since the Veteran filed his VA Form 9 substantive appeal.  In September 2016, the Veteran's representative submitted a correspondence indicating that the Veteran waives RO consideration of any evidence submitted subsequent to filing his substantive appeal.  Therefore, RO consideration of the evidence in the first instance is not necessary and the Board can proceed with adjudication of the case on the merits.

With respect to the February 2011 rating decision reducing the evaluation for degenerative disc disease of the lumbar spine, the claim leading to this decision was that for an increased evaluation.  In light of the Board's decision herein, the issues have been separately identified as reflected on the title page.

The issues of the evaluation of trochanteric bursitis of the right hip, the evaluation of the left knee for both limitation of flexion and laxity, the evaluation of the right knee, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A 20 percent rating for degenerative disc disease of the lumbar spine was in effect from October 2, 2006 to May 1, 2011 - for a period of less than five years. 

2.  In a February 2011 rating decision, the RO reduced the 20 percent rating for degenerative disc disease of the lumbar spine to 10 percent, effective May 1, 2011.

3.  The RO's decision to reduce the Veteran's service-connected lumbar spine evaluation from 20 percent to 10 percent, effective May 1, 2011, was not proper; the RO failed to consider the provisions of 38 C.F.R. § 3.344.  In particular, the RO failed to consider whether the evidence demonstrated material improvement reasonably certain to continue under the ordinary conditions of life, and failed to view the disability in relation to its entire history.


CONCLUSION OF LAW

As the RO's reduction of the disability rating for service-connected degenerative disc disease of the lumbar spine from 20 percent to 10 percent disabling, effective May 1, 2011, was not in accordance with law, the criteria for restoration of the 20 percent rating are met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.105 (e), 3.159, 3.344, 4.71a, Diagnostic Code 5242 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014).  Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  Such review requires in any rating reduction case VA to determine (1) based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability; (2) whether the examination reports reflecting such change are based upon thorough examinations; and (3) whether any improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014) (citing Brown, 5 Vet. App. at 421). 

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes. 38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13. Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10. 

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b). 

However, in the present case, the Veteran's lumbar spine disability evaluation at 20 percent was only in effect from October 2, 2006 to May 1, 2011 - for a period of less than five years.  The duration of the rating is measured from the effective date of the rating to the effective date of the reduction.  Brown, 5 Vet. App. at 418.  Therefore, with regard to this particular reduction, 38 C.F.R. § 3.344(c) is applicable.  In such cases, a single reexamination disclosing improvement in that disability will warrant a reduction in its rating, because the disability has not stabilized and was likely to improve.  See 38 C.F.R. § 3.344(c).  It follows that the greater protections afforded to the Veteran under provisions of 38 C.F.R. § 3.344(a) and (b) are inapplicable since the rating for the lumbar spine disorder was not in effect for five years or more. 

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In fact, the Court has consistently held that when VA reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio and will be set aside.  Greyzck v. West, 12 Vet. App. 288, 292 (1999); Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995). 

The Board is required to establish, by a preponderance of the evidence, that a rating reduction on appeal is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

Upon review of the evidence, the Board finds that the reduction in the rating from 20 percent to 10 percent for the Veteran's service-connected lumbar spine disorder under Diagnostic Code 5242 was not proper, and restoration of the 20 percent rating is therefore warranted. 

Specifically, with respect to the February 2011 rating decision on appeal, the RO did not address whether the evidence used as a basis for the reduction demonstrated whether the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Kitchens, 7 Vet. App. at 324 (1995); Brown, 5 Vet. App. at 420-421 (1993).  Furthermore, the RO did not address whether it considered the reduction based upon a review of the entire history of the disability.  The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, as is the case here, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  Greyzck, 12 Vet. App. at 292; Hayes, 9 Vet. App. at 73; Kitchens, 7 Vet. App. at 324.


ORDER

As the reduction in the disability rating from 20 percent to 10 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine was not proper, restoration of the 20 percent rating is granted, effective May 1, 2011.


REMAND

With respect to all joints on appeal here, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The VA examination reports reveal that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the Veteran must be provided new VA examinations, which provide range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  

With respect to entitlement to a TDIU, the Social Security Administration found the Veteran disabled under SSA rules in June 2010.  Where the percentage requirements for TDIU are not met, a total disability rating may be assigned on an extraschedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Under Secretary for Benefits or the Director of the VA Compensation Service.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Here, the Veteran does not qualify for a TDIU on a schedular basis.  Nonetheless, referral for extraschedular consideration is warranted because the Veteran may be unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  Prior to referral, the Board finds an examination is warranted to determine the combined effects of the multiple service-connected conditions on the Veteran's unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folders records of the Veteran's VA treatment since September 2016.

2.  Thereafter, Schedule the Veteran for VA examination(s) to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine, right hip and bilateral knee disabilities.  The claims file should be made available to the examiner(s) for review in connection with the examination(s).

The examinations should include an evaluation of any neurologic impairments attributable to service-connected degenerative disc disease of the lumbar spine, if any, and the frequency of locking episodes of the knees.  Additionally, the examiner must include range of motion testing in the following areas for the lumbar spine, the knees and the right hip:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

With respect to the right hip, similar findings should be reported for the left hip. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Thereafter, forward the claims folder to a vocational specialist for opinion on the functional impact of the Veteran's service-connected right knee, left knee, right hip, lumbar spine, left ear hearing loss and gastritis disabilities have on his employability, and identify whether - given the Veteran's education, training and previous work experience, there are employment opportunities wherein he could earn income above the poverty level for an individual with one dependent.  If the Veteran is found to have been capable of performing substantially gainful employment, please provide an example or examples of the type of employment within the Veteran's capabilities.

As the Veteran has a history of a number of disorders, including Charcot's foot and obesity due to excess calories, the examiner is asked to distinguish the effects of the nonservice-connected conditions from those of the service-connected conditions, where possible. 

4.  If, after readjudication, the Veteran's ratings do not qualify him for schedular TDIU consideration, then, submit the Veteran's claim of entitlement to TDIU to the Under Secretary for Benefits, or the Director of the VA Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

5.  If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


